Broyles, C. J.,
dissenting. Where in a suit against several joint defendants “there is a verdict for the plaintiff against some of the defendants for a given amount, and in favor of the other defendants, there can be no new trial between the plaintiff and the latter alone; but if a new trial is granted at all, it must be granted as to all the parties. Accordingly, all the defendants below are necessary parties to a bill of exceptions sued out by the plaintiff for the purpose of obtaining a new trial; and if some of these defendants are not made such parties, the writ of error must be dismissed.” Hunter v. Wakefield, 97 Ga. 543 (2) (25 S. E. 347, 54 Am. St. R. 438); Western Union Telegraph Co. v. Griffith, 111 Ga. 551, 559 (36 S. E. 859); U. S. Leather Co. v. First National Bank, 107 Ga. *5263, 264 (33 S. E. 31); Davis v. Walters, 140 Ga. 229 (78 S. E. 838); Latch v. Latch, 147 Ga. 432 (94 S. E. 556); Robinson v. Penn Mutual Life Insurance Co., 148 Ga. 793 (98 S. E. 463); Anderson v. Haas, 160 Ga. 420 (128 S. E. 178); Malsby v. Shipp, 177 Ga. 54 (169 S. E. 308). Under the above-stated ruling and the facts of the instant case, the defendant Eisher (against •whom the plaintiff obtained a verdict for $800) was a necessary party to the bill of exceptions; and Eisher not having been made such party, the motion to dismiss the writ of error should be sustained.